Citation Nr: 1700167	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease (PAD) of the bilateral upper and lower extremities, to include as due to herbicide exposure or secondary to service-connected ischemic heart disease (IHD).  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected IHD and posttraumatic stress disorder (PTSD). 

3.  Entitlement to special monthly compensation (SMC) based on the loss of use of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1955 to April 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014 the Board denied the claims on appeal.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a memorandum decision vacating the Board's June 2014 decision and remanding the appeal.  The appeal has now returned to the Board for further action.  

The Veteran filed a claim in for specially adapted housing in April 2016 utilizing VA Form 26-4555 ("Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant").  The record does not establish whether the claim has been adjudicated and it is therefore referred to the agency of original jurisdiction (AOJ) for the appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board finds that a remand is necessary in this case to ensure compliance with the Court's May 2016 memorandum decision.  In this regard, the Board finds that efforts must be made to obtain private treatment records identified by the Veteran and not included in the claims file.  A VA examination and proper medical opinion are also necessary to determine the nature and etiology of the claimed PAD and ED. 

The claim for entitlement to SMC based on loss of use of the lower extremities is inextricably intertwined with the service connection claims and is also remanded.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he execute medical release forms to authorize VA to obtain medical records from the Mayo Clinic in Jacksonville, Florida and Dr. Psarkis, the Veteran's primary care physician.

The claims file indicates that the Veteran was treated at the Mayo Clinic in approximately 2006 and diagnosed with PAD of the bilateral upper and lower extremities.  Private treatment records also indicate that Dr. Psarkis the Veteran's private primary care physician.

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  
2.  After completing the above development, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of the claimed PAD of the upper and lower extremities and ED.  The claims file must be made available to and reviewed by the examiner.

An ultrasonographic (Doppler) study of the upper and lower extremities should be provided, if practical, to determine the nature of the vascular and arterial impairment of the Veteran's bilateral upper and lower extremities. 

After examining the Veteran and reviewing the claims file, the examiner should do the following:

a)  Confirm the presence of any vascular impairment of the bilateral upper and lower extremities, making specific findings regarding whether the Veteran manifests PAD of the arms and legs; and, 

b)  With respect to all diagnosed vascular disabilities of the extremities, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities are caused or aggravated by the Veteran's service-connected IHD; and,

c)  With respect to all diagnosed vascular disabilities of the extremities, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities are etiologically related to the Veteran's presumed herbicide exposure. 

PAD is not a disability recognized by VA as presumptively associated with herbicide exposure, but service connection is still possible if the record establishes a link between the disability and herbicides.  Therefore, merely stating that the Veteran's claimed condition is not due to herbicide exposure because VA does not recognize a relationship between the two is not an adequate opinion.

d)  With respect to the Veteran's diagnosed ED, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is caused or aggravated by the Veteran's service-connected IHD and/or PTSD and its associated alcohol use.  

The record contains medical opinions both for and against the claim for service connection for PAD; the Veteran's private chiropractor opined in March 2011 and May 2013 that the Veteran's PAD of the upper and lower extremities was caused by IHD they were both part of the same arteriosclerotic process related to Agent Orange exposure.  The record also contains two VA opinions against service connection.  In January 2012 and December 2013, VA physicians concluded that there was no relationship between IHD and the claimed PAD though they may share etiologic factors and pathologies.  The evidentiary value of all the medical opinions of record is lessened as they are not supported by a full rationale.  A new medical opinion is therefore necessary.

The examiner must provide a full explanation and rationale for all stated opinions.  The examiner must also address the aggravation aspect of the secondary service connection claims.  The complete bases for all medical opinions must be provided.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC on all claims on appeal before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

